Citation Nr: 1455120	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disability, and if so, whether the claim should be granted.

3.  Entitlement to a rating greater than 30 percent for residuals of pulmonary tuberculosis (PTB), to include entitlement to a total disability rating based on individual unemployability due to this disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1970.   

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  When this case was before the Board in October 2013, the Board remanded the claim for service connection for sinus disability and the application to reopen a claim for service connection for a headache disability for further action by the originating agency.  Those matters have returned to the Board.  In October 2013, the Board also denied the Veteran's claim for a higher rating for the residuals of pulmonary tuberculosis.  The Veteran appealed the denial of the higher rating claim to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a joint motion of the parties (Joint Motion), vacated the Board's decision with respect to the denial of a higher rating, and remanded the case to the Board for action consistent with the Joint Motion.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to an increased rating and entitlement to service connection for a headache disability are addressed in REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  The Veteran was not found to have a sinus disorder on the examination for entrance onto active duty; a sinus disorder was present during active duty; the evidence does not clearly and unmistakably establish that the sinus disorder did not permanently increase in severity as a result of service.  

2.  A rating decision issued in January 2007 denied service connection for a headache disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

3.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a headache disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disability have been met.  
38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a headache disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate the matters decided herein.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

May 1970 clinical records reveal the Veteran's history of a slight cough productive of "very small amounts of sputum."  He also that for many hears he had had recurrent drainage down his throat, which was not seasonal.  After examination, tuberculosis was diagnosed.  A July 1970 Medical Board examination report reveals normal clinical findings for the sinuses and mouth and throat.

The record of a November 1971 VA examination reveals no complaints of postnasal drainage or other symptoms of sinusitis.  

A November 1973 VA medical statement indicates that the Veteran denied cough and sputum.  

A July 1976 VA treatment record reveals the Veteran's history of no change in his chronic cough which was "usually productive of only clear sputum " and "which had not changed recently in quality or quantity."  

A March 1977 VA examination record reveals the Veteran's history of headaches, cough, fatigue, shortness of breath, and stuffed ears "all" the previous winter.  The diagnosis was postoperative thoracotomy and decortication for tuberculosis effusion and empyema, right chest, with residuals of postoperative right intercostal neuritis.  

An August 2006 statement of the Veteran indicates that his "sinus get stopped up" and he cannot "breath through [his] mouth or nose."   

A May 2008 VA treatment record notes a medical history of sinus disease and a current diagnosis of sinusitis and allergic rhinitis.  

A July 2008 statement reveals the Veteran's history that he was given sinus medication during service and that "everything started" when he was at Fort Knox during basic training.  He also reported sinus congestion while being treated in Colorado and indicated that he may not have reported the symptoms because his primary concern was his PTB.  

A November 2013 VA examination record reveals the Veteran's history that his sinus symptoms began when he was receiving treatment in Colorado.  He reported symptoms of eyes watering, runny nose, and headache and indicated that he was told the symptoms were associated with pollen.  He denied having any symptoms prior to service.  The record notes diagnoses of sinusitis and allergic rhinitis.  After the examination and review of the record, the examiner determined it was less likely than not that the sinus condition begin in service or was caused by service.  The examiner reported that the Veteran reported drainage in the back of the throat, which was also known as postnasal drainage, for many years in May 1970.  The examiner explained that postnasal drainage can be related to sinusitis or allergic rhinitis.  The examiner reported that it was likely that the allergic rhinitis and pansinusitis were chronic conditions and given the history of postnasal drip, most likely existed prior to service.  The examiner reiterated the opinion that the conditions predated service.  The examiner then opined that the conditions were not aggravated beyond natural progression during service or by the in-service PTB, which was treated and resolved.  The examiner explained that PTB was not known to cause a worsening of allergic rhinitis or sinusitis.  

Service connection is warranted for a sinus disability because the presumption of soundness has not been rebutted.  In this regard, the Board notes that the 2013 VA examiner's opinion and other evidence supports a finding that the Veteran's currently diagnosed sinus disability was present in service.  Although the evidence shows that the disorder existed prior to the Veteran's entrance onto active duty, the evidence does not clearly and unmistakably establish that the disorder was not aggravated by service.  In this regard, the Board notes that the Veteran has reported an increase in symptoms during service and that the record does not include a probative opinion of no aggravation during service.  Although the record includes the 2013 VA examiner's finding that the sinus condition was not aggravated, the examiner did not provide an adequate rationale for the determination.  Thus, there is no basis for concluding that the sinus disorder clearly and unmistakably was not aggravated by service.  Accordingly, service connection is in order for the sinus disability.

Application to Reopen

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Entitlement to service connection for a headache disorder was denied in a January 2007 rating decision because the evidence did not show that a headache disability was related to service or a service-connected disability.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

The Board has determined that service connection is warranted for the Veteran's sinus disability.  The Board finds this determination, in conjunction with the December 2006 VA examiner's finding that the Veteran's headaches "may be related to sinus congestion" relates to an unestablished fact necessary to substantiate the claim, notably the existence of a relationship between the headaches and a service-connected disability.  Accordingly, reopening of the claim is in order.


ORDER

Service connection for a sinus disability is granted.   

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a headache disability is granted.


REMAND

In light of the Joint Motion, the Board finds that the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected PTB.  See Rice v. Shinseki, 22 Vet. App. 447(2009). 

The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  In this case, the raised TDIU issue is based on the PTB on appeal so the Board has jurisdiction over the TDIU component of the claim.  Additional development is required before the issue of entitlement to TDIU can be adjudicated; specifically, the Veteran must be provided appropriate notice regarding the claim of entitlement to a TDIU.  Further, a current VA examination is necessary to address the current degree of severity of the Veteran's PTB and its impact on the Veteran's employability.

Additional action is also needed on the claim of service connection for a headache disorder.  Based on the evidence of a possible link between the reported headaches and the service-connected sinus disability, the Veteran should be afforded a VA examination to determine the nature and etiology of any headache disorder that has been present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran with all required notice in response to his claim of entitlement to a TDIU due to his service-connected PTB, to include on an extra-schedular basis.  He should also be provided and requested to complete the appropriate form to claim entitlement to a TDIU.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

3.  Then, arrange for the Veteran to be scheduled for a VA examination to determine the current nature and severity of his PTB and its effect on his employability.  Ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning whether there is a 50 percent or better probability that the PTB is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed must also be provided.

4.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all headache disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner must identify all headache disorders that have been present during the period of the claim.  

For each disorder present during the period of the claim, the examiner should state whether there is a 50 percent or better probability that the disorder (a) originated during service, (b) is causally related to service, (c) was caused by the sinus disability or the PTB, or (d) was aggravated by the sinus disability or PTB.  

The rationale for all opinions expressed must be provided, preferably with discussion of the opinion of the 2006 VA examiner.  If the examiner is unable to provide any required opinion, he or she should explain why. 

5.  Undertake any other indicated development.
 
6. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


